Exhibit 10.1

TORCHMARK CORPORATION

NON-EMPLOYEE DIRECTOR COMPENSATION PLAN

SECTION 1. GENERAL PURPOSE OF PLAN; DEFINITIONS.

The name of this plan is the Torchmark Corporation Non-Employee Director
Compensation Plan (the “Plan”). The purpose of the Plan is to enable Torchmark
Corporation (the “Company”) and its Subsidiaries and Affiliates to attract and
retain directors who contribute to the Company’s success by their ability,
ingenuity and industry, and to enable such directors to participate in the
long-term success and growth of the Company through an equity interest in the
Company. The Plan is adopted to be effective as of January 1, 2008, and is
intended to replace and supersede the Company’s Amended and Restated 2005
Non-Employee Director Incentive Plan.

The Plan is a subplan of the Torchmark Corporation 2007 Long-Term Compensation
Plan (the “2007 Compensation Plan”). Capitalized terms used in the Plan but not
otherwise defined shall have the meanings given such terms in the 2007
Compensation Plan. In addition, the following terms shall be defined for
purposes of the Plan as set forth below:

“Annual Compensation” means the annual cash retainer and meeting fees payable by
the Company to a Non-Employee Director for services as a director (and, if
applicable, as the member or chairman of a committee of the Board) of the
Company, as such amount may be changed from time to time. For purposes of an
election under Section 6(c), (d) or (e) to receive Stock Options, Restricted
Stock or Restricted Stock Units in lieu of Annual Compensation, meeting fees
will be estimated and deemed to be earned at the beginning of the year for all
scheduled meetings during the year, whether or not the Grantee later attends
such meetings.

“Award Notice” means a written award notice to a Non-Employee Director from the
Company evidencing an award of Stock Options, Restricted Stock or Restricted
Stock Units.

“Beneficiary” means any person or persons designated by a Participant, in
accordance with procedures established by the Committee or Plan Administrator,
to receive benefits hereunder in the event of the Participant’s death. If any
Participant shall fail to designate a Beneficiary or shall designate a
Beneficiary who shall fail to survive the Participant, the Beneficiary shall be
the Participant’s surviving spouse, or, if none, the Participant’s surviving
descendants (who shall take per stirpes) and if there are no surviving
descendants, the Beneficiary shall be the Participant’s estate.

“Board” means the Board of Directors of the Company.

“Business Day” shall mean a day on which the New York Stock Exchange or any
national securities exchange or over-the-counter market on which the Stock is
traded is open for business.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto.

“Committee” means the Compensation Committee of the Board. If at any time no
Committee shall be in office, then the functions of the Committee specified in
the Plan shall be exercised by the Board.

“Company” means Torchmark Corporation, a corporation organized under the laws of
the State of Delaware (or any successor corporation).

“Election Date” means the date by which a Non-Employee Director must submit a
valid Election Form to the Plan Administrator in order to participate under
Section 6 of the Plan for a calendar year. For



--------------------------------------------------------------------------------

each calendar year, the Election Date is December 31 of the preceding calendar
year; provided, however, that the Election Date for a newly eligible Participant
shall be the 30th day following the date on which such individual becomes a
Non-Employee Director.

“Election Form” means an Election Form for Annual Compensation, substantially in
the form attached hereto as Exhibit A, pursuant to which a Non-Employee Director
elects to defer Annual Compensation under the Plan or to convert Annual
Compensation into Stock Options, Restricted Stock or Restricted Stock Units.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto.

“Grantee” means a Non-Employee Director to whom a Stock Option, Restricted
Stock, or Restricted Stock Unit has been granted.

“Interest Account” means the account established by the Company for each
Non-Employee Director for Annual Compensation deferred pursuant to the Plan and
which shall be credited with interest on the last day of each calendar quarter
(or such other day as determined by Plan Administrator).

“Non-Employee Director” means a director of the Company who is not an employee
of the Company or of any Subsidiary or Affiliate (as determined by the
Committee).

“Participant” means any Non-Employee Director.

“Plan” means this Non-Employee Director Compensation Plan.

“Plan Administrator” means one or more agents to whom the Board shall have
delegated administrative duties under the Plan or the Committee if no such
delegation shall have occurred.

“Restricted Stock” means shares of Stock granted to a Participant under
Section 6 that are subject to certain restrictions and to risk of forfeiture.

“Restricted Stock Unit” means the right granted to a Participant under Section 6
to receive shares of Stock in the future, which right is subject to certain
restrictions and to risk of forfeiture.

“Stock” means the common stock of the Company.

“Stock Option” means any option to purchase shares of Stock granted pursuant to
Section 5 or 6.

SECTION 2. ADMINISTRATION.

The Plan shall be administered by the Committee. The Committee shall have the
discretionary authority to adopt, alter and repeal such administrative rules,
guidelines and practices governing the Plan as it shall, from time to time, deem
advisable; to construe and interpret the terms and provisions of the Plan and
any award issued under the Plan (and any agreements relating thereto); and to
otherwise supervise the administration of the Plan. The Committee will not have
the authority to award Stock Options pursuant to Section 5(b) of the Plan; only
the Board shall have this authority.

The Committee may delegate administrative duties under the Plan to one or more
agents as it shall deem necessary or advisable. No member of the Committee or
the Board or the Plan Administrator shall be personally liable for any action or
determination made in good faith with respect to the Plan or any Options,
Restricted Stock or Restricted Stock Units, or to any settlement of any dispute
between a Non-Employee Director and the Company.

 

2



--------------------------------------------------------------------------------

All decisions made by the Board or the Committee pursuant to the provisions of
the Plan shall be final and binding on all persons, including the Company and
Participants.

SECTION 3. SOURCE OF SHARES FOR THE PLAN.

The shares of Stock that may be issued pursuant to the Plan shall be issued
under the 2007 Compensation Plan, subject to all of the terms and conditions of
the 2007 Compensation Plan. The terms contained in the 2007 Compensation Plan
are incorporated into and made a part of this Plan with respect to Stock
Options, Restricted Stock or Restricted Stock Units granted pursuant hereto and
any such Stock Options, Restricted Stock or Restricted Stock Units shall be
governed by and construed in accordance with the 2007 Compensation Plan. In the
event of any actual or alleged conflict between the provisions of the 2007
Compensation Plan and the provisions of this Plan, the provisions of the 2007
Compensation Plan shall be controlling and determinative. This Plan does not
constitute a separate source of shares for the grant of the equity awards
described herein.

SECTION 4. ELIGIBILITY.

All Non-Employee Directors are eligible to participate in the Plan.

SECTION 5. STOCK OPTIONS.

Stock Options granted under the Plan are non-qualified Stock Options. Such Stock
Options will be granted pursuant to the pre-established formula contained herein
or may, in the sole discretion of the entire Board, be granted as to such number
of shares and upon such terms and conditions as shall be determined by the
Board. In addition, Non-Employee Directors may elect to receive Stock Options in
lieu of Annual Compensation as provided in Section 6.

Stock Options granted under the Plan shall be evidenced by an Award Notice in
such form as the Committee shall from time to time approve, which agreements
shall comply with and be subject to the following terms and conditions:

 

  (a) Formula-based Stock Options. For each calendar year, 6,000 Stock Options
shall be granted automatically on the first day of each calendar year in which
Stock is publicly traded on a national securities exchange to each member of the
Board on that date who is a Non-Employee Director. Except as provided in
Section 9, said Stock Options shall become exercisable in full six months from
the date of the grant of the Option and shall remain exercisable for a term of
seven years from the date such Stock Option is granted.

 

  (b) Non-Formula Based Options. Within its sole discretion, the entire Board
may award Stock Options on a non-formula basis to all or such individual
Non-Employee Directors as it shall select. Such Stock Options may be awarded at
such times and for such number of shares as the Board in its discretion
determines. Said non-formula based Stock Options shall become first exercisable
and shall have an option term as determined by the Board in its discretion;
provided, however, that except as provided in Section 9, no such Stock Option
shall be first exercisable until six months from the date of grant. All other
terms and conditions of such Non-Employee Director Stock Options shall be as
established by the Board in its sole discretion.

 

  (c) Exercise Price of Stock Options. The exercise price per share of each
Stock Option shall be 100% of the Fair Market Value of the underlying Stock on
the date of the grant of the Stock Option.

 

  (d)

Method of Exercise. Any Stock Option granted pursuant to the Plan may be
exercised in whole or in part at any time during the option period, by giving
written notice of exercise to the Company specifying the number of shares to be
purchased, accompanied

 

3



--------------------------------------------------------------------------------

 

by payment in full of the purchase price, in cash, by check or such other
instrument as may be acceptable to the Committee (including “cashless exercise”
arrangements). Payment in full or in part may also be made in the form of
unrestricted Stock already owned by the Grantee (based on the Fair Market Value
of the Stock on the date the Option is exercised). No shares of Stock shall be
issued upon exercise of a Stock Option until the exercise price has been fully
paid or satisfied. A Grantee shall have the rights to dividends or other rights
of a stockholder with respect to shares subject to the Option when the Grantee
has given written notice of exercise and has fully paid or satisfied the
exercise price for such shares.

 

  (e) Transferability of Options. A Stock Option shall not be transferable by
the Grantee otherwise than by will or by the laws of descent and distribution,
and all Stock Options shall be exercisable, during the Grantee’s lifetime, only
by the Grantee; provided, however, that the Committee may (but need not) permit
other transfers where the Committee concludes that such transferability (i) does
not result in accelerated taxation, and (ii) is otherwise appropriate and
desirable, taking into account any state or federal securities laws applicable
to transferable options.

 

  (f) Termination of Service. Upon a Grantee’s termination of status as a
Non-Employee Director with the Company for any reason, any Stock Options held by
such Grantee shall be retained and may thereafter be exercised during the period
ending on the expiration of the stated term of such Stock Options, provided,
however, that, except as provided in Section 9, no Option may be exercised
within six months of the date of grant of such Option.

 

  (g) Stock Options in Lieu of Annual Compensation. Non-Employee Directors are
also eligible to elect to receive Stock Options in lieu of Annual Compensation
pursuant to Section 6(c) below.

SECTION 6. ELECTION TO RECEIVE STOCK OPTIONS, RESTRICTED STOCK OR RESTRICTED
STOCK UNITS IN LIEU OF ANNUAL COMPENSATION OR TO DEFER ANNUAL COMPENSATION.

 

  (a) Deferral Election. A Non-Employee Director may elect to (i) receive Stock
Options, Restricted Stock or Restricted Stock Units in lieu of his or her Annual
Compensation pursuant to subsections (c), (d) or (e) below, or (ii) defer
receipt of his or her Annual Compensation pursuant to subsection (f) below for a
calendar year by delivering a properly completed and signed Election Form to the
Plan Administrator on or before the Election Date. The Election Form shall
indicate: (1) the percentage or amount of Annual Compensation to which the
election relates, (2) whether the Non-Employee Director wants to receive Stock
Options, Restricted Stock or Restricted Stock Units in lieu of his or her Annual
Compensation or to defer his or her Annual Compensation, and (3) the form and
timing of the payout of any deferred compensation. Such election will be
effective as of the first day of the calendar year beginning after the Plan
Administrator receives the Non-Employee Director’s Election Form, or, in the
case of a newly eligible Participant, on the first day of the calendar month
beginning after the Plan Administrator receives such Non-Employee Director’s
Election Form, provided that the Election Form is received within thirty
(30) days following the Non-Employee Director’s date of initial eligibility to
participate in the Plan.

 

  (b) Irrevocable Election. A Participant may not revoke or change his or her
Election Form. For each year in which he or she is eligible to participate, a
Non-Employee Director may elect either (i) to receive Stock Options, Restricted
Stock or Restricted Stock Units in lieu of his or her Annual Compensation
pursuant to subsections (c), (d) or (e) of this Section, or (ii) to defer
receipt of his or her Annual Compensation pursuant to subsection (f) of this
Section, but not a combination of the two for any year.

 

4



--------------------------------------------------------------------------------

  (c) Stock Options in Lieu of Annual Compensation. A Non-Employee Director may
elect to convert his or her Annual Compensation into Stock Options in accordance
with the provisions of this subsection (c). Stock Options granted under this
subsection (c) shall be evidenced by an Award Notice in such form as the
Committee shall from time to time approve, which agreements shall comply with
and be subject to the following terms and conditions:

 

  (i) Time of Issuance of Stock Options. If an election is made under this
subsection, Stock Options will be issued to the Non-Employee Director on a date
selected by the Committee during the month of January in the calendar year to
which the election relates (the “Option Grant Date”).

 

  (ii) Number of Stock Options. The number of shares subject to a Stock Option
granted pursuant to this Article 6(c) shall be the number of whole Shares equal
to A divided by B, where:

A = the dollar amount which the Non-Employee Director has elected to convert to
Stock Options; and

B = the per share value of a Stock Option on the Option Grant Date, as
determined by the Committee using any recognized option valuation model selected
by the Board in its discretion (such value to be expressed as a percentage of
the Fair Market Value per Share on the Option Grant Date).

In determining the number of shares subject to a Stock Option, (A) the Board may
designate the assumptions to be used in the selected option valuation model, and
(B) any fraction of a Share will be rounded up to the next whole number of
Shares.

 

  (iii) Terms of Stock Options. Except as provided in Section 9, Stock Options
granted under this Section 6(c) shall become exercisable in full six months from
the Option Grant Date and shall otherwise have terms and conditions identical to
Stock Options granted pursuant to Section 5.

 

  (d) Restricted Stock in Lieu of Annual Compensation. A Non-Employee Director
may elect to convert his or her Annual Compensation into Restricted Stock in
accordance with the provisions of this subsection (d). Restricted Stock granted
under this subsection (d) shall be evidenced by an Award Notice in such form as
the Committee shall from time to time approve, which agreements shall comply
with and be subject to the following terms and conditions:

 

  (i) Time of Issuance of Restricted Stock. If an election is made under this
subsection, Restricted Stock will be issued to the Non-Employee Director on a
date selected by the Committee during the month of January in the calendar year
to which the election relates (the “Restricted Stock Grant Date”).

 

  (ii) Number of Shares of Restricted Stock. The number of shares of Restricted
Stock granted pursuant to this Article 6(d) shall be the number of whole Shares
equal to A divided by B, where:

A = the dollar amount which the Non-Employee Director has elected to convert to
shares of Restricted Stock; and

B = the Fair Market Value per Share on the Restricted Stock Grant Date.

 

5



--------------------------------------------------------------------------------

In determining the number of shares of Restricted Stock, any fraction of a Share
will be rounded up to the next whole number of Shares.

 

  (iii) Terms and Conditions of Restricted Stock. Restricted Stock granted
pursuant to this Article 6(d) shall comply with and be subject to the following
terms and conditions:

 

  (1) Vesting. Except as provided in Section 9, Restricted Stock granted under
this Section 6 shall become fully vested six months from the Restricted Stock
Grant Date.

 

  (2) Restrictions on Unvested Restricted Stock. Unvested Restricted Stock may
not be sold, transferred, exchanged, assigned, pledged, hypothecated or
otherwise encumbered. If a Non-Employee Director’s service as a director of the
Company terminates for any reason, then the Non-Employee Director shall forfeit
all of his or her right, title and interest in and to any unvested Restricted
Stock as of the date of such termination from the Board, and such Restricted
Stock shall be reconveyed to the Company without further consideration or any
act or action by the Non-Employee Director.

 

  (3) Rights as a Shareholder. A Non-Employee Director shall have full voting
and dividend rights with respect to the Restricted Stock. If a Non-Employee
Director forfeits any shares of Restricted Stock, he or she shall no longer have
any rights as a stockholder with respect to the Restricted Stock or any interest
therein and the Participant shall no longer be entitled to receive dividends on
such stock.

 

  (e) Restricted Stock Units in Lieu of Annual Compensation. A Non-Employee
Director may elect to convert his or her Annual Compensation into Restricted
Stock Units in accordance with the provisions of this subsection (e). Restricted
Stock Units granted under this subsection (e) shall be evidenced by an Award
Notice in such form as the Committee shall from time to time approve, which
agreements shall comply with and be subject to the following terms and
conditions:

 

  (i) Time of Issuance of Restricted Stock Units. If an election is made under
this subsection, Restricted Stock Units will be issued to the Non-Employee
Director on a date selected by the Committee during the month of January in the
calendar year to which the election relates (the “Restricted Stock Unit Grant
Date”).

 

  (ii) Number of Restricted Stock Units. The number of Restricted Stock Units
granted pursuant to this Article 6(d) shall be the number of whole Shares equal
to A divided by B, where:

A = the dollar amount which the Non-Employee Director has elected to convert to
Restricted Stock Units; and

B = the Fair Market Value per Share on the Restricted Stock Unit Grant Date.

In determining the number of Restricted Stock Units, any fraction of a Share
will be rounded up to the next whole number of Shares.

 

  (iii) Terms and Conditions of Restricted Stock Units. Restricted Stock Units
granted pursuant to this Article 6(e) shall comply with and be subject to the
following terms and conditions:

 

6



--------------------------------------------------------------------------------

  (1) Vesting. Restricted Stock Units will be credited to a bookkeeping account
on behalf of the Non-Employee Director and shall vest and become non-forfeitable
six months after the Restricted Stock Unit Grant Date, except as provided in
Section 9. If a Non-Employee Director’s service as a director of the Company
terminates for any reason prior to the Vesting Date, then the Non-Employee
Director shall forfeit all of his or her right, title and interest in and to any
unvested Restricted Stock Units as of the date of such termination from the
Board, and such Restricted Stock Units shall be reconveyed to the Company
without further consideration or any act or action by the Non-Employee Director.

 

  (2) Conversion to Common Stock. Unless forfeited prior to vesting, Restricted
Stock Units shall be converted to actual shares of Stock on the Non-Employee
Director’s termination of service as a director of the Company for any reason.
Upon conversion, stock certificates evidencing the conversion of Restricted
Stock Units into shares of Stock shall be registered on the books of the Company
in the Non-Employee Director’s name and delivered to the Non-Employee Director
as soon as practical thereafter.

 

  (3) Dividend Equivalents. If any dividends or other distributions are paid
with respect to the Shares while Restricted Stock Units are outstanding, the
dollar amount or fair market value of such dividends or distributions with
respect to the number of Shares then underlying the outstanding Restricted Stock
Units shall be converted into additional Restricted Stock Units in Non-Employee
Director’s name, based on the Fair Market Value of the Stock as of the date such
dividends or distributions were payable, and such additional Restricted Stock
Units shall be subject to the same forfeiture and transfer restrictions and
deferral terms as apply to the Restricted Stock Units with respect to which they
relate. In other words, Dividend Equivalents credited to outstanding Restricted
Stock Units are only earned to the extent that the related Restricted Stock
Units are vested.

 

  (4) Restrictions on Transfer. Restricted Stock Units are not assignable or
transferable other than by will or the laws of descent and distribution.
Restricted Stock Units may not be pledged, hypothecated or otherwise encumbered
to or in favor of any party other than the Company or an affiliate, or be
subjected to any lien, obligation or liability of a Non-Employee Director to any
other party other than the Company or an affiliate.

 

  (5) Rights as a Shareholder. A Non-Employee Director shall not have voting or
any other rights as a shareholder of the Company with respect to the Restricted
Stock Units. Upon conversion of the Restricted Stock Units into shares of Stock,
the Non-Employee Director will obtain full voting and other rights as a
shareholder of the Company.

 

  (f) Deferral of Annual Compensation. A Non-Employee Director may elect to
defer up to 100% of his or her Annual Compensation (in 10% increments, but not
less than 50%) to his or her Interest Account. For bookkeeping purposes, the
amount of the Annual Compensation, which the Participant elects to defer
pursuant to the Plan, shall be transferred to and held in individual Interest
Accounts (in annual designations) pending distribution in cash pursuant to
subsection (iii) below.

 

7



--------------------------------------------------------------------------------

  (i) Interest Accounts. Amounts in a Participant’s Interest Account will be
credited with interest as of the last day of each calendar quarter (or such
other day as determined by the Plan Administrator) at the rate set from time to
time by the Committee to be applicable to the Interest Accounts of all
Participants under the Plan. To the extent required for bookkeeping purposes, a
Participant’s Interest Accounts will be segregated to reflect Deferred
Compensation on a year-by-year basis. Within a reasonable time after the end of
each calendar year, the Plan Administrator shall report in writing to each
Participant the amount held in his or her Interest Accounts at the end of the
year.

 

  (ii) Responsibility for Investment Choices. Each Participant is solely
responsible for any decision to defer Annual Compensation into his or her
Interest Account under the Plan and accepts all investment risks entailed by
such decision, including the risk of loss and a decrease in the value of the
amounts he or she elects to defer.

 

  (iii) Payment Commencement Date. Payment of the balances in a Participant’s
Interest Accounts shall commence on the earliest to occur of (a) December 31 of
the fifth year after the year with respect to which the deferral was made,
(b) the first Business Day of the fourth month after the Participant’s death, or
(c) the Participant’s termination as a Non-Employee Director of the Company or
any of its Subsidiaries or Affiliates, other than by reason of death.

 

  (iv) Optional Forms of Payment. Distributions from a Participant’s Interest
Accounts may be paid to the Participant either in a lump sum or in a number of
approximately equal monthly installments designated by the Participant on his or
her Election Form. Such monthly installments may be for any number of months up
to 120 months; provided, however, that in the event of the Participant’s death
during the payout period, the remaining balance shall be payable to the
Participant’s Beneficiary in a lump sum on or about the first Business Day of
the fourth month after the Participant’s death. If a Participant elects to
receive a distribution of his or her Interest Accounts in installments, the Plan
Administrator may purchase an annuity from an insurance company which annuity
will pay the Participant the desired annual installments. If the Plan
Administrator purchases an annuity contract, the Participant will have no
further rights to receive payments from the Company or the Plan with respect to
the amounts subject to the annuity. If the Plan Administrator does not purchase
an annuity contract, the value of the Interest Accounts remaining unpaid shall
continue to receive allocations of return as provided in subsection (f) above.
If the Participant fails to designate a payment method in the Participant’s
Election Form, the Participant’s Account shall be distributed in a lump sum.

 

  (v) Irrevocable Elections. A Participant may elect a different payment form
for each year’s Annual Compensation deferred under the Plan. The payment form
elected or deemed elected on the Participant’s election form shall be
irrevocable.

 

  (vi) Acceleration of Payment. If a Participant elects an installment
distribution and the value of such installment payment elected by the
Participant would result in a distribution of less than $3,000 per year (based
on the value of the Participant’s Interest Accounts at the time the installments
are due to commence), the Plan Administrator will accelerate payment of the
Participant’s benefits over a lesser number of whole years so that the annual
amount distributed is at least $3,000.

 

  (vii)

Effect of Adverse Determination. Notwithstanding the Election Form or any
provision set forth herein, if the Internal Revenue Service determines, for any
reason, that all or any portion of the amounts credited under this Plan is
currently

 

8



--------------------------------------------------------------------------------

 

includable in the taxable income of any Participant, then the amounts so
determined to be includable in income shall be distributed in a lump sum to such
Participant as soon as practicable.

 

  (g) Unforeseeable Emergency. The Plan Administrator may, in its sole
discretion, accelerate the making of payment to a Participant in the event that
a participant incurs a financial hardship as a result of an “unforeseeable
emergency” (as such term is defined below). All unforeseeable emergency
distributions shall be made in cash in a lump sum. Such payments will be made on
a first-in, first-out basis so that the oldest Annual Compensation deferred
under the Plan shall be deemed distributed first. For purposes hereof, an
“unforeseeable emergency” means a severe financial hardship to the Participant
resulting from illness or accident of the Participant, the Participant’s spouse,
or a dependent (as defined in Section 152(a) of the Code) of the Participant,
loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. The amounts distributable because of an
unforeseeable emergency cannot exceed the amounts necessary to satisfy such
emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution, after taking into account the extent to which such
emergency is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship). Notwithstanding any provision in the Plan to the contrary, any
payment made pursuant to this Section 6(g) shall comply with
Section 409A(a)(2)(A)(vi) of the Code and the regulations (or similar guidance)
promulgated thereunder (or any successor provisions).

 

  (h) Payment to Minors and Incapacitated Persons. In the event that any amount
is payable to a minor or to any person who, in the judgment of the Plan
Administrator, is incapable of making proper disposition thereof, such payment
shall be made for the benefit of such minor or such person in any of the
following ways as the Plan Administrator, in its sole discretion, shall
determine:

 

  (i) By payment to the legal representative of such minor or such person;

 

  (ii) By payment directly to such minor or such person;

 

  (iii) By payment in discharge of bills incurred by or for the benefit of such
minor or such person. The Plan Administrator shall make such payments without
the necessary intervention of any guardian or like fiduciary, and without any
obligation to require bond or to see to the further application of such payment.
Any payment so made shall be in complete discharge of the Plan’s obligation to
the Participant and his or her Beneficiaries.

 

  (i) Application for Benefits. The Plan Administrator may require a Participant
or Beneficiary to complete and file certain forms as a condition precedent to
receiving the payment of benefits. The Plan Administrator may rely upon all such
information given to it, including the Participant’s current mailing address. It
is the responsibility of all persons interested in receiving a distribution
pursuant to the Plan to keep the Plan Administrator informed of their current
mailing addresses.

 

  (j)

Designation of Beneficiary. Each Participant from time to time may designate any
person or persons (who may be designated contingently or successively and who
may be an entity other than a natural person) as his or her Beneficiary or
Beneficiaries to whom the Participant’s Interest Accounts are to be paid if the
Participant dies before receipt of all such benefits. Each Beneficiary
designation shall be on the form prescribed by the Plan Administrator and will
be effective only when filed with the Plan Administrator during the
Participant’s lifetime. Each Beneficiary designation filed with the Plan
Administrator

 

9



--------------------------------------------------------------------------------

 

will cancel all Beneficiary designations previously filed with the Plan
Administrator. The revocation of a Beneficiary designation, no matter how
effected, shall not require the consent of any designated Beneficiary.

SECTION 7. AMENDMENTS AND TERMINATION.

The Board may amend, alter, or discontinue the Plan, but no amendment,
alteration, or discontinuation shall be made which would impair the right of a
Participant or a Grantee of an award of Stock Options, Restricted Stock or
Restricted Stock Units heretofore granted, without the Participant’s or
Grantee’s consent.

Amendments may be made without stockholder approval except as required to
satisfy stock exchange listing requirements or other regulatory requirements.

The Board may amend the terms of any Stock Option, Restricted Stock or
Restricted Stock Unit award (other than a Stock Option granted pursuant to
Section 5(a) hereof) theretofore granted, prospectively or retroactively;
provided, however, (a) no such amendment shall impair the rights of any holder
without his/her consent; (b) the original term of a Stock Option may not be
extended without prior approval of the stockholders of the Company; and (c) the
exercise price of a Stock Option may not be reduced, directly or indirectly,
without prior approval of the stockholders of the Company.

SECTION 8. UNFUNDED STATUS OF PLAN.

The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a Participant or
Grantee by the Company, nothing set forth herein shall give any such Participant
or Grantee any rights that are greater than those of a general creditor of the
Company. In its sole discretion, the Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Stock or payments in lieu of or with respect to awards hereunder,
provided, however, that the existence of such trusts or other arrangements is
consistent with the unfunded status of the Plan.

SECTION 9. CHANGE IN CONTROL.

In the event of a “Change in Control,” unless otherwise determined by the Board
in writing at or after grant, but prior to the occurrence of such Change in
Control, any Stock Options awarded under the Plan not previously exercisable and
vested shall become fully exercisable and vested, and any Restricted Stock or
Restricted Stock Units awarded under the Plan not previously vested shall become
fully vested.

SECTION 10. GENERAL PROVISIONS.

 

  (a) Nothing set forth in this Plan shall prevent the Board from adopting other
or additional compensation arrangements, subject to stockholder approval if such
approval is required; and such arrangements may be either generally applicable
or applicable only in the specified cases. The adoption of the Plan shall not
confer upon any director of the Company, any Subsidiary or any Affiliate, any
right to continued retention as a director with the Company, a Subsidiary or an
Affiliate, as the case may be.

 

  (b) At the time of grant or purchase, the Committee may provide in connection
with any grant or purchase made under this Plan that the shares of Stock
received as a result of such grant or purchase shall be subject to a right of
first refusal, pursuant to which the Participant shall be required to offer to
the Company any shares that the participant wishes to sell, with the price being
the then Fair Market Value of the Stock, subject to the provisions of Section 9
hereof and to such other terms and conditions as the Board may specify at the
time of grant.

 

10



--------------------------------------------------------------------------------

  (c) No member of the Board or the Committee, nor any officer or employee of
the Company acting on behalf of the Board or the Committee, shall be personally
liable for any action, determination, or interpretation taken or made in good
faith with respect to the Plan, and all members of the Board or the Committee
and each and any officer or employee of the Company acting on their behalf
shall, to the extent permitted by law, be fully indemnified and protected by the
Company in respect of any such action, determination or interpretation.

 

  (d) In the event that any provision of the Plan or any related Award Notice is
held to be invalid, void or unenforceable, the same shall not affect, in any
respect whatsoever, the validity of any other provision of the Plan or any
related Award Notice.

 

  (e) The rights and obligations under the Plan and any related agreements shall
inure to the benefit of, and shall be binding upon the Company, its successors
and assigns, and the Non-Employee Directors and their beneficiaries.

 

  (f) Titles are provided herein for convenience only and are not to serve as a
basis for interpretation or construction of the Plan.

 

  (g) The Plan shall be construed, governed and enforced in accordance with the
law of Delaware, except as such laws are preempted by applicable federal law.

SECTION 11. EFFECTIVE DATE OF PLAN.

The Plan shall be effective as of January 1, 2008.

SECTION 12. TERM OF PLAN.

No Stock Options, Restricted Stock or Restricted Stock Units shall be granted
pursuant to the Plan on or after January 1, 2015, but awards theretofore granted
may extend beyond that date.

 

11